IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-41115
                          Conference Calendar



DALE N. SMITH,

                                             Petitioner-Appellant,

versus

R.E. HOLT, WARDEN; BUREAU OF PRISONS;
UNITED STATES PAROLE COMMISSION; US GOVERNMENT,

                                             Respondents-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:98-CV-1489
                        - - - - - - - - - -

                             June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Dale Noel Smith, federal inmate # 90045-132, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition for

failure to exhaust administrative remedies.      Smith moves for

leave to supplement his brief on appeal and for an expedited

ruling on his appeal.    The motions are DENIED.

     Federal prisoners must exhaust “administrative remedies

before seeking habeas relief in federal court under 28 U.S.C.

§ 2241.”   Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994).     We

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41115
                                 -2-

review the dismissal of a § 2241 petition for failure to exhaust

for an abuse of discretion.    Id.

     Smith contends that he exhausted his administrative remedies

and that he should not be held responsible for Respondents’

failure to follow the proper procedure.    The doctrine of

exhaustion of administrative remedies requires a prisoner to

pursue all “prescribed administrative remedies which might

provide appropriate relief . . . prior to seeking relief in the

federal courts.”    Smith v. Thompson, 937 F.2d 217, 219 (5th Cir.

1991)(internal quotation and citation omitted).    The record shows

that Smith did not complete the administrative appeals procedure.

The district court did not abuse its discretion by dismissing

Smith’s petition.   Accordingly, the district court’s judgment is

AFFIRMED.